FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 23 and 26-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,365,208 to Kolb et al. (from hereinafter "Kolb").
Although the conflicting claims are not identical, they are not patentably distinct from each other because in claims 18-25 of the instant application, applicants claim a gas sensor, comprising a wafer arrangement comprising: a first substrate comprising: a first portion that includes a sensor element that includes a microelectromechanical system (MEMS) membrane; and a second portion laterally arranged with respect to the first portion, wherein the second portion includes an emitter element configured to emit electromagnetic radiation toward the MEMS membrane on a radiation path; a measurement chamber configured to contain a measurement gas, wherein the measurement chamber is in the radiation path between the emitter element and the MEMS membrane; and a housing arranged over the first portion and the second portion of the first substrate and defines the measurement chamber, wherein the housing is . 
The Kolb patent teaches a gas sensor, comprising: a sensor element comprising; a first substrate, comprising a MEMS membrane associated with the sensor element; and a second substrate arranged on top of the first substrate, wherein the first substrate and the second substrate define at least a portion of a reference gas chamber; an emitter element comprising: an emitter unit arranged beside the MEMS membrane on the first substrate and configured to emit electromagnetic radiation;  and an emitter cavity arranged above the emitter unit; a measurement chamber above the second substrate, which is embodied to receive a measurement gas, wherein the measurement chamber includes at least one surface region configured to reflect electromagnetic radiation from the emitter unit onto the sensor element;  and wherein the emitter element and the sensor element are arranged in a stationary manner with respect to one another.

For the purpose of illustration, only Claim 18 of the instant application is compared with Claim 1 of the Kolb Patent application in the following table (underlining is used to indicate conflicting limitations), where Fig.3 is considered as the best figure for both the instant application and the Kolb patent:

Instant application
Patent No. 10,365,208 B2, “Kolb Patent”
Claim 18, a gas sensor (Fig.3), comprising: 
a wafer arrangement comprising:
a first substrate (40/90) comprising:

a second portion (90) laterally arranged with respect to the first portion, wherein the second portion (90) includes 


an emitter element (20) configured to emit electromagnetic radiation toward the MEMS membrane on a radiation path (60);




a measurement chamber (15) configured to contain a measurement gas, wherein the measurement chamber is in the radiation path between the emitter element (20) and the MEMS membrane (25); and
a housing (150) arranged over the first portion (40) and the second portion (90) 
laim 1, a gas sensor (Fig.3), comprising: 
a sensor element (10) comprising; 

  
 a second substrate (45/95) arranged on top of the first substrate, wherein the first substrate and the second substrate define at least a portion of a reference gas chamber (30); 
an emitter element (20) comprising: an emitter unit (100) arranged beside the MEMS membrane on the first substrate and configured to emit electromagnetic radiation (55); and 
an emitter cavity (105) arranged above the emitter unit (100);  
a measurement chamber (15) above the second substrate, which is embodied to receive a measurement gas, wherein the measurement chamber includes at least one surface region configured to reflect electromagnetic radiation (55) from the 
wherein the emitter element (20) and the sensor element (10) are arranged in a stationary manner with respect to one another.


Although the scope of claims 18, 23 and 26-27 of the instant application and claims 1-11 of the Kolb patent are very similar, the difference between the present claimed invention and the Kolb patent is that the instant application discloses (i) the substrates are in a wafer arrangement, and (ii) a housing which are not explicitly taught by Kolb patent. Further, Kolb patent discloses an emitter cavity arranged above the emitter unit and the emitter element and the sensor element are arranged in a stationary manner with respect to one another.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the Kolb patent as a general teaching to arrive at the instant invention because similar arrangement or structure is disclosed in both inventions. As to (i) wafer arrangement, Kolb patent’s first and second substrates are arranged in a stack which implicitly suggests a wafer arrangement. As to (ii) a housing, Kolb patent discloses at least one surface region in the measurement chamber which is configured to reflect electromagnetic radiation. This reflecting surface must be a part of a housing. Further, the outer surface of the measurement chamber must be enclosed by outer walls which is nothing but .

Allowable Subject Matter
Claims 19, 24 and Claims 20-22 and 25 that are depended on claims 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 12/08/2020 with respect to claims 18-27 have been fully considered but they are not persuasive. Due to the current amendment to the Claims, the Objection to Claims is withdrawn.  
As to Claims 19, 24 and Claims 20-22 and 25, applicant’s arguments are persuasive. Thus, the rejections of the claims are withdrawn.
With regards to claim rejection under Double Patenting, applicant’s arguments are not persuasive. 
(a) With regards to claim rejections of claims 18-27 under Double Patenting applicant argues in page 7:
“The Examiner incorrectly states that “the difference between the present claimed invention and the Kolb patent is that the instant application discloses that the substrates are in a wafer arrangement which is silent in Kolb patent.” This is not an accurate framing of the differences between claim 1 of the present invention and claims 1-11 of US Patent No. 10,365,208.
For example, claims 1-11 of US Patent No. 10,365,208 do not recite that “a second portion [of the first substrate] is laterally arranged with respect to the first portion [of the first substrate].” Furthermore, claims 1-11 of US Patent No. 10,365,208 do not recite “a housing arranged over the first portion and the second portion of the first substrate and defines the measurement chamber, wherein the housing is configured to receive the electromagnetic 

The examiner respectfully disagrees. 
The requirement for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07. The requirements for obviousness are discussed in MPEP § 2142. The requirements for broadest reasonable interpretation are discussed in MPEP 2111.01 (I) abd 2173.01(I). The requirements for avoiding Double Patenting rejection are discussed in MPEP § 804.02. As to claim interpretation, MPEP 2111.01 (I) states “[U]nder a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention or as of the effective filing date of the patent application.”
Examiner’s explanation:
(a) The examiner respectfully disagrees. Even though Kolb patent does not explicitly teach a wafer arrangement and a housing arranged over the first portion and the second portion of the first substrate and defines the measurement chamber. However, the limitations are implicitly taught by Kolb patent. Regarding wafer arrangement, Kolb patent’s first and second substrates are arranged in a stack placing one substrate on another one, which implicitly suggests a wafer arrangement. Regarding a housing arranged over the first portion and the second portion of the first substrate and defines the measurement chamber, Kolb patent discloses at least one surface region in the measurement chamber which is configured to reflect electromagnetic radiation. This reflecting surface must be a part of a housing. Further, the outer surface of the measurement chamber, which is placed above the first and the second substrate, must be 
For at least the foregoing reasons, the rejection under Double Patent is maintained since under a broadest reasonable interpretation, Kolb Patent teaches the claimed limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861